COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       In re Lamonica Fox

Appellate case number:     01-19-00155-CV

Trial court case number: 2013-55225

Trial court:               247th District Court of Harris County

        Lamonica Fox has filed a petition for writ of habeas corpus in this Court. In connection
with a petition for writ of habeas corpus, a relator must include proof of restraint. See TEX. R. APP.
P. 52.3(k)(1)(D). Although she claims in her petition that she is restrained of her liberty in the
Harris County Jail, Fox has not provided proof that she is in custody.
         Absent proof of restraint in some form, Fox is not entitled to relief. See Ex parte Crawford,
506 S.W.2d 920, 921 (Tex. App.—Tyler 1974, orig. proceeding) (holding that failure to provide
proof of confinement or restraint precluded issuance of writ). The Court will consider proof of
custody or restraint, such as a sheriff’s certificate or other document establishing custody, if relator
files this proof by 5:00 p.m. Friday, March 22, 2019.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: __March 19, 2019___